                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

 RONALD JASON ALLEN                                                                   PLAINTIFF

 VERSUS                                                  CIVIL ACTION NO. 1:18CV345-RHW

 CENTURION OF MISSISSIPPI,
 LLC et al                                                                        DEFENDANTS


                                      FINAL JUDGMENT

       In accordance with the requirement for a separate document pursuant to Federal Rule of

Civil Procedure 58(a) and based on the reasons set forth in the Memorandum Opinion and Order

entered by this Court granting Defendants’ motion for summary judgment, the Court hereby

enters its Final Judgment in the above-captioned matter.

       IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiff’s 42 U.S.C. § 1983

civil rights complaint is dismissed with prejudice as to all claims and all Defendants.

       SO ORDERED AND ADJUDGED, this the 4th day of March 2020.




                                                     /s/ Robert H. Walker
                                                     ROBERT H. WALKER
                                                     UNITED STATES MAGISTRATE JUDGE
